Title: To Thomas Jefferson from Horatio Gates, 9 February 1801
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
New York 9th: February 1801.

When Men, like Women, go astray—there is no knowing where they will Stop. One act of folly, or Wickedness, brings another after it and down right Prostitution is the Consequence.—Our Feds: began with the Project of putting up Burr against You, and this on the Hollow principle with respect to him, that he would be lost to the  Republican Party, and that at another Election he could be set aside without Difficulty or Danger. This project was however quite as foolish as that of the Cardinals who made Sixtus Quintus Pope, because they believed him to be Old, & Decrepid, and short Lived;—for Burr like Sixtus, were he once in the Chair, might shew them that it was more easy to make a Chief than to unmake him.—as far as their policy can be gathered from their Friends here, they seem to have given Burr Up, except only to Use him, as an Instrument in defeating your Election.—the regular consequence of which is that we are to be blessed with an Experiment, either of an Interregnum, or an Usurpation! this is however so Abominable in itself, and so mischievous to All, that no Man of Honour, or Conscience, can join them in it. Some of their Leaders may be fit for Murders, Stratagems, and Spoils, but they are not all Leaders, and if your Phalanx is but kept in good order, and good Countenance you have nothing to fear—there is a wide difference between “Speaking Daggers, & using them”; should we however be brought to such a Crisis, there is enough of Spirit & Patriotism in the Country to save it, and the sooner Col: Pride’s Purge is administered to the Usurpers the better.—The Public Mind is a good deal agitated on the Subject of the French Treaty, nor is there any difference of Opinion on the Subject—we Unite in thinking it ought to have been Adopted.—
My Old acquaintance John Adams seems determined to close his Administration as he began it; Improper appointments to Office, makes one of the Characters of his Reign. We have lately heard that he has appointed a Boy of the Name of Stockton, to be Secretary at War, who if he knows anything of his business must have acquired it, from Coke upon Littleton, or some other great Law Warrior. When a Ministry in England made Lord Winchelsea first Lord of The Admiralty,—Admiral Vernon said in Parliament, “He was like a Monkey in a China Shop, where he did much Mischief without knowing it”—I know no department where œconomy and Success are more inseparably connected with Knowledge, than that of War; and just by the Way—if when you are Seated, where you unquestionably ought to be, you should want a Secretary at War, who knows his Duty, and is every way Qualified to do it, cast your Eyes upon Armstrong: there you will find Abilities, Honour, and Integrity:—I know not how far it might suit his Family circumstances &c, to Accept an Appointment of this Sort, but this I do know, that no Man of the Old Army would better Suit the Office.
I have Blunder’d in writing this page the wrong way of the Paper, but you will excuse an Error of that sort in one of 73; who is scarcely  steaddy in any thing, but his Republican Principles, and in being your faithfull Friend, & Servant

Horatio Gates.

